Mr. Chief Justice Teller
dissenting:
The application for leave to foreclose the chattel mortgage without suit, having been certified to the district court, that court had jurisdiction only to pass upon that question. The debt secured by the mortgage having been allowed by the county court, the statutory condition upon which the right to foreclose existed had been complied with. There was nothing for the court to do but grant the per*47mission. Anything further done in the cause was done without jurisdiction. That the district court, in causes transferred to it from the county court, has only such jurisdiction as the county court possessed as to the cause, is not open to question.
It appears from the record that several parties claiming title to, or liens upon various numbers of the sheep which the mortgagee claimed were covered by the mortgage, filed objections to the permit, and set up their claims, apparently for determination, in the certified cause.
On October 6th, an order was entered, with the approval of all the parties, providing for the sale of all the sheep claimed to be held under the mortgage, for an accounting for the proceeds of the sale, and the holding of the funds by the mortgagee; the rights of the other claimants to be established by suits as in conversion.
The court set for hearing the matters contained in at least one of the protests or objections, the trial of which involved the question of liens as between that party and the relators. Relators now seek to prohibit the further proceedings in the transferred case, on the ground that the court is acting without jurisdiction in trying questions of liens, etc.
The majority opinion holds that we ought not to grant the writ to prohibit what the relators have agreed might be done. That is to say, the parties having consented to the exercise by the district court, acting pro hac vice as a county court, of authority denied to it by the Constitution and the laws, we ought not to interfere. This would seem to be a novel application of the doctrine of estoppel, since the result is that the parties may, by consent, confer jurisdiction, unless this court takes action to prevent its exercise. Ordinarily a litigant is not permitted to base an objection on any action of the court to which he has consented, but certainly this rule cannot apply where the consent was to do an act which the Constitution prohibits.
If the position of the majority of the court is correct this court, because of its having discretion in such cases, *48may nullify an express provision of the Constitution. The discretion which we may exercise is, of course, a legal one, and not one which leads to approval of a violation of the Constitution. Whénever, in a case like that before us, it appears that a court is acting or threatening to act without .or in excess of jurisdiction, we are not permitted to consider the merits of the original case, the action of the parties to it, or anything except the one question of jurisdiction. We have no discretion as to the recognition of constitutional provisions, and our discretion is to be exercised only upon such matters as pertain to procedure, the probable effectiveness of the writ, and kindred subjects.
•As no action by the parties can confer jurisdiction, delay on the part of the relators can be no ground for denying the writ. The writ should issue.